Citation Nr: 0420553	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-34 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for small bowel 
obstruction, asserted as secondary to an appendectomy scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's claim of 
entitlement to service connection for small bowel 
obstruction.  The veteran perfected a timely appeal of the 
determination to the Board.

In March 2004, the veteran, accompanied by his accredited 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board) in Washington, DC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the veteran's claim of 
service connection for small bowel obstruction must be 
remanded for further development and adjudication.

There has recently been a significant change in the law.  In 
November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, and this liberalizing law is 
applicable to the veteran's claims because they are pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).

As the undersigned Veterans Law Judge explained during the 
March 2004 Board hearing, in the rating action on appeal, the 
RO denied service connection for small bowel obstruction.  
The veteran, however, essentially asserts that service 
connection is warranted for this condition because it is 
related to scar tissue from an in-service appendectomy, i.e., 
the scar tissue is causing a small bowel obstruction.  As the 
undersigned Veterans Law Judge further explained, to date, 
the RO has not considered whether service connection is 
warranted for an appendectomy scar as a residual of an in-
service appendectomy, and thus the issue the veteran has 
perfected for appeal is inextricably intertwined with the 
unadjudicated claim of service connection for residuals of an 
in-service appendectomy.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Accordingly, both issues must be 
remanded for further development, and a decision on the small 
bowel obstruction claim would now be premature.  In addition, 
the RO should consider the appendectomy scar claim in the 
first instance to avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the hearing, the veteran also testified that he was 
receiving treatment for his small bowel obstruction from two 
private physicians, Dr. Sam Tellawi, whose office is located 
in Clinton, Maryland, and from Dr. Wahidal Kharusi.  In 
addition, the veteran stated that both of these examiners 
told him that his current small bowel obstruction was related 
to the in-service appendectomy.  To date, however, no reports 
or records of his care from either physician have been 
associated with the claims folder.  

Further, at the hearing, the veteran reported receiving VA 
treatment for this condition in 1975, and at the Dallas, 
Texas, VA Medical Center in 1993.  To date, no records of the 
veteran's VA treatment during these times have been 
associated with the claims folder.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board further notes that, pursuant to the 
VCAA, VA must obtain these outstanding VA medical records, as 
well as those records of his treatment by Drs. Tellawi and 
Kharusi, because they will likely contain findings and 
conclusions that impact directly on the disposition of this 
matter.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2003).  

In addition, the Board observes that the service medical 
records appear incomplete because they do not reflect that 
the veteran had an in-service appendectomy, although as the 
RO has acknowledged, they do show that he complained of 
having abdominal problems.  The veteran reports that he 
underwent the appendectomy at Camp Lejeune in late 1971 or in 
1972.  Pursuant to the VCAA, VA must also attempt to obtain 
records of this in-service hospitalization.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2003).

Finally, as discussed above, the veteran asserts that service 
connection is warranted for his small bowel obstruction 
because he has had abdominal problems since service.  In this 
regard, the Board notes that in Charles v Principi, 16 Vet. 
App. 370, 374-75 (2002), the Court held that the veteran is 
competent to report that he or she has experienced a 
continuity of symptoms since service.  As such, pursuant to 
the VCAA, the Board finds that the veteran must be scheduled 
for another formal VA examination, and that in the 
examination report, the examiner must offer an opinion as to 
the likelihood that any small bowel obstruction is related to 
an appendectomy scar, or is otherwise related to service.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims, 
and should specifically advise him to 
submit any records or reports prepared by 
either Dr. Sam Tellawi or Dr. Wahidal 
Kharusi that addresses the etiology or 
onset of his small bowel obstruction.

2.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC) and the Commandant of the Marine 
Corps, to obtain records of the veteran's 
inpatient treatment at a service medical 
facility at Camp Lejeune in late 1971 or 
in 1972.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any 
abdominal problems, including a small 
bowel obstruction, as well as for any 
residuals of his appendectomy.  This 
should specifically include records of 
his care by VA in 1975 and at the Dallas, 
Texas, VA Medical Center in 1993, as well 
as from Dr. Sam Tellawi, whose office is 
located in Clinton, Maryland, and from 
Dr. Wahidal Kharusi.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any residuals of an in-service 
appendectomy, to specifically include any 
small bowel obstruction found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that any small bowel 
obstruction found to be present is 
related to the veteran's appendectomy 
scar, or otherwise had its onset during 
the veteran's period of military service.  
The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's raised claim of entitlement to 
service connection for residuals of an 
appendectomy, to specifically include a 
scar.  Thereafter, the RO must 
readjudicate the veteran's claim of 
entitlement to service connection for 
small bowel obstruction.  Both 
adjudications must be conducted in light 
of all pertinent evidence and legal 
authority.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


